DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 12-14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the third voltage" in line 9 and "the evanescent wave region" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the third voltage" in line 14 and "the evanescent wave region" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.
The terms “substantially longer” in Claims 3 and 12,  “substantially equal” in claims 4 and 13, “substantially shorter” in claims 5 and 14, “substantially absorbing” in claim 7, and “substantially reflected” in claims 8, 9, 17, and 18 is a relative term which renders the claim indefinite. The term ““substantially longer” in Claims 3 and 12,  “substantially equal” in claims 4 and 13, “substantially shorter” in claims 5 and 14, “substantially absorbing” in claim 7, and “substantially reflected” in claims 8, 9, 17, and 18 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examinations purposes, the term “substantially longer” in Claims 3 and 12 with be taken as longer, the term “substantially equal” in claims 4 and 13 , and will be taken as equal, “substantially shorter” in claims 5 and 14 will be taken as shorter, “substantially absorbing” in claim 7 will be taken as absorbing, and “substantially reflected” in claim 8, 9, 17, and 18 will be taken as reflected.
Furthermore, the Examiner notes that the terms “substantially longer” in Claims 3 and 12,  “substantially equal” in claims 4 and 13, “substantially shorter” in claims 5 and 14, “substantially absorbing” in claim 7, and “substantially reflected” in claim 8, 9, 17, and 18, are vague and unclear and would leave one of ordinary skill in the art in doubt as to the meaning of the technical feature to which they refer, thereby rendering the definition of the subject-matter of said claims unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loxley et al. (2016/0246155), hereinafter Loxley in view of Okuno et al. (2014/0160185), hereinafter Okuno.
Regarding claim 1, Loxley discloses, in figure 6A, a method to control movement of an electrophoretically mobile particle in a medium interposed between a front electrode and a rear electrode of a TIR display (a method to control movement of an electrophoretically mobile light absorbing particle (620, first plurality of particles and 622, second plurality of particles) in a medium (618, transparent medium) between a front electrode layer (610, front electrode) and a rear electrode layer (612, rear electrode) of a TIR display (600, TIR-based display; paragraph 0051 discloses a TIR based display) (figure 6A, paragraphs 0056, 0057, and claim 12), the front electrode (610, front electrode layer) having a plurality of semi-hemispherical protrusions (606, convex protrusions) (paragraph 0051), the method comprising: applying a first drive voltage to cause movement of the electrophoretically mobile particle from the front electrode (610, front electrode layer) towards the rear electrode (612, rear electrode layer) (applying a voltage either negative or positive based on the polarity of the electrophoretic particle applied at rear electrode layer 612 (first drive voltage) to cause movement of the electrophoretically mobile light absorbing particle 620 from the front electrode layer 610 towards the rear electrode layer 612; paragraphs 0047, 0057, 0059, and 0063); applying a second drive voltage to cause movement of the electrophoretically mobile particle from the rear electrode (612, rear electrode layer) towards the front electrode (619, front electrode layer) for a third duration (applying a voltage either negative or positive based on the polarity of the electrophoretic particle at the front electrode layer 610 (second drive voltage) to cause movement of the electrophoretically mobile light absorbing particle 620 from the rear electrode layer 612 towards the front electrode layer 610 for a selected period of time (third duration of time); figures 6A, 6B, paragraphs 0047, 0057, and 0059-0063); wherein the steps of applying the first drive voltage and the second drive voltage causes the electrophoretically mobile particle to move into and out of the evanescent wave region in a TIR-based display (wherein the steps of applying the voltage at the rear electrode 612 and the voltage at the front electrode 610 cause the electrophoretically mobile light absorbing particle 620 to move out of and into the evanescent wave region in a TIR based display; paragraphs 0059-0063 and claim 12).
Loxley does not specifically disclose wherein applying a first drive voltage for a first duration; maintaining the first drive voltage for a second duration; applying a second drive voltage for a third duration and maintain the third drive voltage for a fourth duration.
Okuno discloses applying a first drive voltage for a first duration (applying a first initialization voltage (first drive voltage) for a first period (first duration); paragraph 0082 and claim 1); maintaining the first drive voltage for a second duration (providing (maintaining) the first initialization voltage for a second period (second duration); paragraphs 0082 and 0084 and claim 1), applying a second drive voltage for a third duration (providing (applying) a second initialization voltage (second drive voltage) for a third period (third duration); paragraph 0087 and claim 1); and maintaining a third drive voltage for a fourth duration (providing (applying) a gradation voltage for a fourth period (fourth duration); paragraph 0090 and claim 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the method of Loxley with applying a first drive voltage for a first duration; maintaining the first drive voltage for a second duration; applying a second drive voltage for a third duration of Okuno for the purpose of gaining the advantage of ensuring enough time for the electrophoretic particle of any mobility rate to travel to reach either of the electrodes enhancing the display of the TIR display.
Regarding claim 2, Loxley discloses all the limitations in common with claim 1, and such is hereby incorporated.
Loxley fails to disclose wherein the first drive voltage is in a range of about -15V to 15V and wherein the second voltage is in the range of about 15V to -15V.
Okuno discloses wherein the first drive voltage is in a range of about -15V to 15V and wherein the second voltage is in the range of about 15V to -15V (paragraph 0066 discloses first voltage of around 4-5V and a second voltage of around 3.5V).
Therefore it would have been obvious to one having ordinary skill in the art to modify the method of Loxley with first and second voltages of Okuno for the purpose of gaining the advantage of ensuring enough time for the electrophoretic particle of any mobility rate to travel to reach either of the electrodes enhancing the display of the TIR display.
Regarding claims 3 and 12, Loxley discloses all the limitations in common with claim 1, and such is hereby incorporated.
Loxley fails to disclose wherein the second duration is substantially longer than the fourth duration.
Okuno discloses wherein the second duration is substantially longer than the fourth duration (paragraphs 0084 and 0090).
Therefore it would have been obvious to one having ordinary skill in the art to modify the method of Loxley with durations of Okuno for the purpose of gaining the advantage of ensuring enough time for the electrophoretic particle of any mobility rate to travel to reach either of the electrodes enhancing the display of the TIR display.
Regarding claims 4 and 13, Loxley discloses all the limitations in common with claim 1, and such is hereby incorporated.
Loxley fails to disclose wherein the second duration is substantially equal than the fourth duration.
Okuno disclose s wherein the second duration is substantially equal than the fourth duration (paragraphs 0084 and 0090).
Therefore it would have been obvious to one having ordinary skill in the art to modify the method of Loxley with durations of Okuno for the purpose of gaining the advantage of ensuring enough time for the electrophoretic particle of any mobility rate to travel to reach either of the electrodes enhancing the display of the TIR display.
Regarding claims 5 and 14, Loxley discloses all the limitations in common with claim 1, and such is hereby incorporated.
Loxley fails to disclose wherein the second duration is substantially shorter than the fourth duration.
Okuno disclose s wherein the second duration is substantially shorter than the fourth duration (paragraphs 0084 and 0090).
Therefore it would have been obvious to one having ordinary skill in the art to modify the method of Loxley with durations of Okuno for the purpose of gaining the advantage of ensuring enough time for the electrophoretic particle of any mobility rate to travel to reach either of the electrodes enhancing the display of the TIR display.
Regarding claims 6 and 15, Loxley discloses wherein the evanescent wave region defines a region proximal to the plurality of convex protrusions (the evanescent wave region is a region adjacent the front electrode 610 having a plurality of semi- emispherical convex protrusions 606; figure 6A, paragraphs 0051 and0060).
Regarding claims 7 and 16, Loxley discloses wherein the step of applying the second drive voltage further comprises moving the electrophoretically mobile particle from the rear electrode (612, rear electrode layer) towards the front electrode (610, front electrode layer) and substantially absorbing an incoming light ray at the evanescent wave region by the electrophoretically mobile particle (applying the voltage at the front electrode layer 610 further comprises moving the electropheretically mobile light absorbing particle 620 from the rear electrode layer 612 towards the front electrode layer 610 and substantially absorbing a light ray 624 (incident light ray) at the evanescent wave region by the electropheretically mobile light absorbing particle 620; figure 6A, paragraph 0060).
Regarding claims 8 and 17, Loxley discloses wherein the step of applying a first drive voltage further comprises moving the electrophoretically mobile particle from the front electrode (619, front electrode layer) towards the rear electrode (612, rear electrode layer) and allowing an incoming light ray to be substantially reflected at the evanescent wave regions (the step of applying the voltage at the rear electrode layer 612 further comprises moving the electrophoretically mobile light absorbing particle 620 from the front electrode layer 610 towards the rear electrode layer 612 and allowing a light ray 626 (incoming light ray) to be internally reflected at the evanescent wave regions proximal to the front electrode layer 610 as shown in figure 6B; figure 6B, paragraphs 0060 and 0063).
Regarding claims 9 and 18, Loxley discloses wherein the incoming light ray is substantially reflected at a corresponding convex protrusion (the light ray 626 is internally reflected at a corresponding convex protrusion 606: figure 6B. paragraphs 0051 and 0063).
Regarding claim 10, Loxley discloses wherein the drive voltages are controlled at a pixel by at least one TFT (paragraph 0053).
Regarding claim 11, Loxley discloses, in figure 6A, an apparatus controller to control movement of an electrophoretically mobile particle in a medium interposed between a front electrode and a rear electrode of a TIR display (a method to control movement of an electrophoretically mobile light absorbing particle (620, first plurality of particles and 622, second plurality of particles) in a medium (618, transparent medium) between a front electrode layer (610, front electrode) and a rear electrode layer (612, rear electrode) of a TIR display (600, TIR-based display; paragraph 0051 discloses a TIR based display) (figure 6A, paragraphs 0056, 0057, and claim 12), the controller comprising: a processor (processor circuitry) (paragraph 0056); a memory (memory circuitry) in communication with the processor (processor circuitry) (paragraph 0056), the memory comprising instructions (paragraph 0056 discloses the memory circuitry may store instructions to drive the processor circuitry) to case the processor to:  applying a first drive voltage to cause movement of the electrophoretically mobile particle from the front electrode (610, front electrode layer) towards the rear electrode (612, rear electrode layer) (applying a voltage either negative or positive based on the polarity of the electrophoretic particle applied at rear electrode layer 612 (first drive voltage) to cause movement of the electrophoretically mobile light absorbing particle 620 from the front electrode layer 610 towards the rear electrode layer 612; paragraphs 0047, 0057, 0059, and 0063); applying a second drive voltage to cause movement of the electrophoretically mobile particle from the rear electrode (612, rear electrode layer) towards the front electrode (619, front electrode layer) for a third duration (applying a voltage either negative or positive based on the polarity of the electrophoretic particle at the front electrode layer 610 (second drive voltage) to cause movement of the electrophoretically mobile light absorbing particle 620 from the rear electrode layer 612 towards the front electrode layer 610 for a selected period of time (third duration of time); figures 6A, 6B, paragraphs 0047, 0057, and 0059-0063); wherein the front electrode (610, front electrode layer) having a plurality of semi-hemispherical protrusions (606, convex protrusions) (paragraph 0051); and wherein the processor applies the first drive voltage and the second drive voltage causes the electrophoretically mobile particle to move into and out of the evanescent wave region in a TIR-based display (wherein the steps of applying the voltage at the rear electrode 612 and the voltage at the front electrode 610 cause the electrophoretically mobile light absorbing particle 620 to move out of and into the evanescent wave region in a TIR based display; paragraphs 0059-0063 and claim 12).
Loxley does not specifically disclose wherein applying a first drive voltage for a first duration; maintaining the first drive voltage for a second duration; applying a second drive voltage for a third duration and maintain the third drive voltage for a fourth duration.
Okuno discloses applying a first drive voltage for a first duration (applying a first initialization voltage (first drive voltage) for a first period (first duration); paragraph 0082 and claim 1); maintaining the first drive voltage for a second duration (providing (maintaining) the first initialization voltage for a second period (second duration); paragraphs 0082 and 0084 and claim 1), applying a second drive voltage for a third duration (providing (applying) a second initialization voltage (second drive voltage) for a third period (third duration); paragraph 0087 and claim 1); and maintaining a third drive voltage for a fourth duration (providing (applying) a gradation voltage for a fourth period (fourth duration); paragraph 0090 and claim 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the method of Loxley with applying a first drive voltage for a first duration; maintaining the first drive voltage for a second duration; applying a second drive voltage for a third duration of Okuno for the purpose of gaining the advantage of ensuring enough time for the electrophoretic particle of any mobility rate to travel to reach either of the electrodes enhancing the display of the TIR display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872